IN THE UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                      Fifth Circuit

                                                   FILED
                                                                    July 9, 2009
                                   No. 08-20812
                                 Summary Calendar             Charles R. Fulbruge III
                                                                      Clerk

LORENZO E. THOMAS,

                                             Plaintiff-Appellant

v.

NATHANIEL QUARTERMAN; STEVE MILLER; JANICE HERNANDEZ;
BILLY JACKSON; LISA NETTLES,

                                             Defendants-Appellees


                     Appeal from the United States District Court
                          for the Southern District of Texas
                               USDC No. 4:08-CV-3457


Before WIENER, CLEMENT, and PRADO, Circuit Judges.
PER CURIAM:*
         Lorenzo E. Thomas, Texas prisoner # 654240, appeals the district court’s
dismissal with prejudice of his 42 U.S.C. § 1983 civil rights complaint for failure
to state a claim and the district court’s denial of his motion for reconsideration,
which the district court properly construed as arising under Federal Rule of Civil
Procedure 60(b). See 28 U.S.C. §§ 1915A(b)(1), 1915(e)(2)(B)(ii); F ED. R. C IV. P.
60(b).       In his complaint, Thomas alleged that his due process rights were


         *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                  No. 08-20812

violated during a prison disciplinary proceeding, which resulted in a reduction
in his custodial and classification levels, 15 days in solitary confinement, and the
forfeiture of 730 days of good-time credits.       He sought nominal damages,
injunctive relief, compensatory damages, and punitive damages.
      On appeal, Thomas argues that his due process rights were violated
during the prison disciplinary proceeding; he was unlawfully charged with
violating prison rules; and he was never in possession of any contraband. He
argues that the district court should not have dismissed his complaint prior to
the resolution of his pending habeas corpus proceeding. See 28 U.S.C. § 2254.
Thomas further argues, as he did in his motion for reconsideration, that no
evidence supported the disciplinary conviction. To the extent that Thomas
alleged racial discrimination in his civil rights complaint, he has abandoned that
issue by failing to argue it in his brief. See Yohey v. Collins, 985 F.2d 222, 224-
25 (5th Cir. 1993).
      Thomas asserts, for the first time on appeal, that an inmate’s right to due
process is violated if the hearing officer fails to independently assess the
reliability of a confidential informant, but Thomas does not explicitly assert that
a tip from a confidential informant played a role in his disciplinary conviction.
Thomas also states generally, for the first time on appeal, that prisoners facing
solitary confinement are entitled to advance written notice of the claimed
violation, a written statement of the finders of fact, and an opportunity to call
witnesses and present documentary evidence. Thomas does not specifically
argue, however, that he was denied these protections or provide any further
argument on the issues. Although this court liberally construes pro se briefs, see
Haines v. Kerner, 404 U.S. 519, 520-21 (1972), the court requires arguments to
be briefed in order to be preserved. See Yohey, 985 F.2d at 225. Because these
issues are not adequately briefed, we will not consider them.
      We review dismissals under § 1915(e)(2)(B)(ii) for failure to state a claim
de novo, using the same standard applicable to dismissals pursuant to F ED.

                                         2
                                   No. 08-20812

R. C IV. P. 12(b)(6). Black v. Warren, 134 F.3d 732, 734 (5th Cir. 1998). The same
standard applies to dismissals under § 1915A for failure to state a claim. See
Bazrowx v. Scott, 136 F.3d 1053, 1054 (5th Cir. 1998). We review the denial of
a Rule 60(b) motion for an abuse of discretion.       First Nationwide Bank v.
Summer House Joint Venture, 902 F.2d 1197, 1200 (5th Cir. 1990); F ED. R. C IV.
P. 60(b).
      Because a favorable judgment on Thomas’s claims would necessarily imply
the invalidity of his disciplinary conviction for which he was sentenced to the
forfeiture of 730 days good-time credits, Thomas’s claims are not cognizable in
a § 1983 action until his conviction in the disciplinary proceeding has been
expunged, reversed, or otherwise set aside. See Heck v. Humphrey, 512 U.S. 477,
486-87 (1994); Edwards v. Balisok, 520 U.S. 641, 648 (1997); Clarke v. Stalder,
154 F.3d 186, 189 (5th Cir. 1998) (en banc). Thomas does not argue that his
disciplinary conviction has been overturned, expunged, or otherwise invalidated.
Rather, he concedes that he challenged the disciplinary conviction in a § 2254
petition.   Thomas’s habeas petition remains pending in the district court.
Although Thomas suggests that the district court should not have dismissed his
civil rights complaint during the pendency of the habeas action, “no cause of
action [exists] under § 1983 unless and until the conviction or sentence is
reversed, expunged, invalidated, or impugned by the grant of a writ of habeas
corpus.” Heck, 512 U.S. at 489. The district court did not err in dismissing
Thomas’s civil rights complaint for failure to state a claim and did not abuse its
discretion in denying Rule 60(b) relief.
      Thomas’s brief, liberally construed, raises the issue whether the district
court erred in dismissing his complaint without allowing him the opportunity to
further clarify his allegations.    A civil rights plaintiff should be given an
opportunity to amend his complaint before it is dismissed for failure to state a
claim. Bazrowx, 136 F.3d 1053, (5th Cir. 1998). Any error, however, is harmless
because the arguments Thomas raised in his motion for reconsideration and the

                                           3
                                  No. 08-20812

arguments he raises on appeal do not suggest that Thomas could have prevented
the dismissal of his claims with further factual development, whether through
an amended complaint, a Spears v. McCotter, 766 F.2d 179 (5th Cir. 1985),
hearing, or a questionnaire. See Bazrowx, 136 F.3d at 1054; Taylor v. Johnson,
257 F.3d 470, 474 (5th Cir. 2001).
      Thomas’s motion to hold his appeal in abeyance pending the disposition
of the habeas corpus proceeding is DENIED.
      The district court’s dismissal of Thomas’s complaint counts as a strike for
purposes of 28 U.S.C. § 1915(g). See Adepegba v. Hammons, 103 F.3d 383,
387-88 (5th Cir. 1996).    Thomas is cautioned that if he accumulates three
strikes, he will no longer be allowed to proceed in forma pauperis in any civil
action or appeal filed while he is detained or incarcerated in any facility unless
he is under imminent danger of serious physical injury. See 28 U.S.C. § 1915(g).
      AFFIRMED; MOTION TO HOLD APPEAL IN ABEYANCE DENIED;
SANCTION WARNING ISSUED.




                                        4